United States Court of Appeals
                                                     Fifth Circuit
                                                  F I L E D
                In the                            January 4, 2006
United States Court of Appeals                Charles R. Fulbruge III
        for the Fifth Circuit                         Clerk
            _______________

              m 05-30280
            _______________




  ELLIOTT J. MAJOR, JR., ETC.; ET AL.,

                              Plaintiffs,

               VERSUS

    RON LIONEL WILLIAMS, ET AL.,

                              Defendants.




       ***************
              COURTNEY MAJOR; ET AL.,

                                         Plaintiffs,

                         VERSUS

           RON LIONEL WILLIAMS, ET AL.,

                                         Defendants,

              JOHN-MICHAEL LAWRENCE,

                                         Intervenor-Appellant,

                         VERSUS

                 R. JOSHUA KOCH, JR.,
           FORMER COUNSEL FOR PLAINTIFFS
COURTNEY MAJOR, ELLIOTT J. MAJOR, III, AND NICOLE MAJOR,

                                         Intervenor-Appellee,

                         VERSUS

                 DARRYL M. PHILLIPS,

                                         Appellee.


              _________________________

        Appeal from the United States District Court
           for the Eastern District of Louisiana
                    m 2:03-CV-2488
          ______________________________




                             2
Before JOLLY, HIGGINBOTHAM, and SMITH,
  Circuit Judges.

PER CURIAM:*

    John-Michael Lawrence, as intervenor, ap-
peals a judgment denying his claim for fees and
costs against Darryl Phillips and the Cochran
law firm in the case of Elliott Major, III.
Lawrence claimed, in the district court, that as
attorney for the father, Elliott Major, Jr., he
was entitled to take at torney’s fees from the
settlement share of the son, Elliott Major, III,
because the son, as a minor, could not retain
separate legal counsel. The magistrate judge,
sitting by designation, disagreed, holding that
Lawrence’s representation of both father and
son would have created a conflict of interest
and that, moreover, Lawrence never acted on
behalf of the son and that the son was emanci-
pated and that his legal services contract with
his counsel was valid under Louisiana law.

   We have reviewed the briefs of counsel and
pertinent portions of the record. We agree
generally with the court’s conclusions, and in
any event we find no reversible error. The
judgment is AFFIRMED, essentially for the
reasons assigned by the magistrate judge in her
comprehensive Order and Reasons entered on
January 26, 2005.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       3